IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,236-02


EX PARTE DOMINGO MIRANDA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR97-094 IN THE 22ND DISTRICT COURT

FROM COMAL COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to ninety-nine years' imprisonment. The Third Court of Appeals affirmed his
conviction. Miranda v. State, No. 03-97-00830-CR (Tex. App.-Austin April 29, 1999, no pet.). 
	Applicant contends that trial counsel rendered ineffective assistance at the guilt and
punishment stages of trial and that appellate counsel rendered ineffective assistance at the motion
for new trial hearing and on direct appeal. 
	On September 14, 2011, we remanded this application and ordered the trial court to make
findings of fact and conclusions of law and to determine whether trial and appellate counsel were
ineffective. We ordered the trial court to make its findings and conclusions within 90 days of the date
of the order. We also ordered "[a] supplemental transcript containing all affidavits and
interrogatories or the transcription of the court reporter's notes from any hearing or deposition, along
with the trial court's supplemental findings of fact and conclusions of law, shall be returned to this
Court within 120 days of the date of this order."  Ex parte Miranda, WR-73,236-02 (Tex. Crim.
App. Sept. 14, 2011).  Any extensions were to be obtained from this Court.  
	A reporter who is designated to transcribe a hearing held pursuant to Article 11.07 shall
prepare a transcript within 15 days of its conclusion. Tex. Code Crim. Proc. art. 11.07, § 3(d). If
the trial court held an evidentiary hearing, as Applicant contends in his motion, the reporter had a
duty to transcribe the hearing within 15 days of its conclusion. If a hearing was held and it has not
been transcribed, the trial court shall order the reporter to prepare a transcription immediately.  
 As of the date of this order, we have not received the supplemental record or a request for
an extension. Accordingly, if it has not already done so, the trial court shall make findings and
conclusions within 15 days of the date of this order, and the supplemental record, including all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, the transcription of  evidentiary hearings, if any, and the trial court's supplemental
findings of fact and conclusions of law, shall be forwarded to this Court within 30 days of the date
of this order. 
Filed: September 12, 2012
Do not publish